Citation Nr: 1218011	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  Jurisdiction of the case has been subsequently transferred to the RO in St. Louis, Missouri.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) is manifested by daily depressive and anxious mood, intrusive memories, flashbacks, physiological distress and reactivity on exposure to trauma-related stimuli, sense of foreshortened future, hypervigilance, exaggerated startle response, sleep disturbance, irritability, outbursts of anger, road rage, anxiety, hyperarousal, occasional panic attacks, feelings of detachment and estrangement, social isolation, and difficulty with relationships.  Objectively, the Veteran was appropriately groomed with appropriate hygiene, alert, fully oriented, cooperative, and with fair eye contact.  He exhibited anxious, euthymic, depressed or anhedonic mood; restricted affect; spontaneous and goal-directed speech; linear and goal-directed thought process; and thought content, without any perceptual disturbance, paranoia, hallucination, delusion, or suicidal or homicidal ideation.



CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected PTSD arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified post-service medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained multiple VA mental examination to determine the severity of the Veteran's PTSD.  38 C.F.R § 3.159(c)(4).  The VA examinations were based upon a review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiners discussed the history of the Veteran's disorder, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As these examinations provide sufficient detail to determine the current severity of the Veteran's service-connected PTSD, the Board finds that the VA examinations obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this matter, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Service connection for PTSD was granted by a May 2009 rating decision, and an initial evaluation of 30 percent was assigned, effective December 15, 2008.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent when it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, or mild memory loss, such as forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  Id.

A December 2008 VA social worker report stated that on a clinical interview, the Veteran appeared casually dressed and groomed.  He exhibited an anxious mood, appropriate affect, good eye contact, soft and goal-directed speech, and no hallucinations.  The Veteran reported that he was married and divorced once.  He had no contact with his parents or siblings.  He had been unemployed since April 2008.  Current symptoms included nightmares, intrusive memories, physiological distress at exposure to cues, avoidance of reminders of trauma, sense of foreshortened future, hypervigilance, and exaggerated startle response to loud or sudden noise.  The VA social worker found that the Veteran's psychiatric disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran denied current suicidal or homicidal plans or intent.  The diagnosis was combat-related PTSD, and a GAF score of 50 was listed.

In a February 2009 VA psychiatry treatment record, the Veteran reported nightmares, intrusive memories, flashbacks, and physiological reactivity of "tensing up" on exposure to trauma-related cues.  He also reported avoidance behaviors, such as avoiding talking about his experience or watching news; difficulty remembering names and dates; feeling of detachment and estrangement from others; difficulty with relationships; and sense of foreshortened future.  Hyperarousal symptoms included sleep disturbance, irritability, outbursts of anger, persistent hypervigilance, and exaggerated startle response to noise.  On mental status examination, the Veteran was dressed casually and groomed appropriately.  He exhibited a "not really depressed" mood, mildly restricted affect, good eye contact, and spontaneous and goal-directed speech.  His thought content was free of perceptual disturbances, paranoia, or delusional thinking.  He denied having suicidal or homicidal ideation.  His cognitive functioning appeared intact.  The diagnosis was PTSD, and a GAF score of 50 was listed.

The Veteran was afforded a VA mental examination in March 2009.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran gave a history of his childhood and military experience.  The Veteran stated that after military discharge, he worked in various jobs for six to eight months each.  His longest-held job was about 18 months working in delivery.  He quit his most recent job as a security officer in April 2008 after a few months because of low pay and desire to move to another state.  He had been unable to secure employment since that time.  He stated that typically he felt "like the walls are closing in on [me]" after about six months to a year of working in the same place.  He had difficulty with irritability and getting along with coworkers.  As to family relations, the Veteran stated that he had been married and divorced once, and never re-married.  He lost interest in romantic relationships.  He also had not maintained relationships with any of his three sisters and was unsure if his father and mother were still living, as he had no contact with them for "many" years.  The Veteran had a history of homelessness; he had a few friends but none of them were close.  For recreational activities, he studied the Bible, fished, and hunted.  The Veteran denied current thoughts of hurting himself.  He had impulse control issues, to include road rage and a history of physical aggression.  The VA examiner noted that the Veteran's social functioning was impacted by PTSD symptoms, including depressed mood, anxiety, irritability, difficulty managing anger, sleep disturbance, no close friendships, and lack of relationships with family members.  It was further noted that the Veteran's occupational functioning was impacted by PTSD symptoms, including difficulty managing stress, irritability, and frequent job changes.

On mental status examination, the Veteran was alert, fully oriented, and cooperative.  He maintained good eye contact and his speech was normal and clear.  He responded in a logical manner, with no inappropriate behavior.  His thought process was goal directed, and thought content was without auditory or visual hallucinations, or suicidal or homicidal ideation.  He exhibited an euthymic mood and a "somewhat" irritable affect.  The Veteran had no problem maintaining personal hygiene and other basic activities of daily living.  His overall memory problems appeared to be minimal.  No obsessive or ritualistic behavior was shown.  He denied a history of panic attacks.  He stated that he experienced depressed mood on a daily basis and anxious mood on a regular basis.  Current symptoms included nightmares, intrusive memories, intense physiological distress at exposure to cues, avoidance of reminders of trauma, feelings of detachment or estrangement from others, restricted range of affect, sleep disturbance, irritability, outbursts of anger, and exaggerated startle response to noise.  The diagnosis was PTSD, and a GAF score of 60 due to PTSD was assigned.  The examiner stated that the Veteran's behaviors indicative of the GAF rating were depressed mood, anxiety, sleep disturbance, fatigue, difficulty sustaining relationships, irritability, problems managing anger, hyperarousal, avoidance of trauma-related stimuli, and re-experiencing of trauma.  It was noted that the Veteran had the capacity to manage his financial affairs.

In an April 2009 VA psychiatry treatment record, the Veteran reported recurrence of depressive symptoms.  He stated that he had been remembering all sorts of things that he did not know he would remember, as he had tried to "bury those memory deep inside."  He exhibited a mostly flat affect, and a depressed and anhedonic mood.  His speech was spontaneous, fluent and coherent.  He denied perceptual disturbances, paranoia or delusional thinking, or suicidal or homicidal thoughts.  The impression was PTSD.

A May 2009 VA psychiatry treatment record reported that the Veteran appeared in casual attire and was pleasant and cooperative.  He exhibited a mostly restricted affect, and a depressed and anhedonic mood.  His speech was spontaneous, fluent, and coherent.  He denied perceptual disturbances, paranoia or delusional thinking, or suicidal or homicidal thoughts.  The impression was PTSD.

A June 2009 VA psychiatry treatment record reported that the Veteran's affect continued to be restricted and his mood remained depressed and down.  He complained of persistent anhedonia.  His speech was spontaneous, fluent, coherent, and goal-directed.  He denied perceptual disturbances, frank paranoia or delusional thinking, or suicidal or homicidal thoughts.  The impression was PTSD.

In an October VA psychiatry treatment record, the Veteran stated that he was doing fairly well, "all things concerned."  He maintained an optimistic outlook and felt thankful to be alive.  His affect was less constricted and occasionally appropriate, with fair eye contact.  His speech was spontaneous, fluent, coherent and goal-directed.  He denied perceptual disturbances, frank paranoia or delusional thinking, or suicidal or homicidal thoughts.  The impression was PTSD.

In a December 2009 VA biopsychosocial report, the Veteran reported that once he learned that he had PTSD, he began taking anger management classes and no longer had the urge to physically/verbally confront others.  The Veteran had difficulty discussing his military history.  As to relationship history, the Veteran stated that he was married in his twenties but the marriage only lasted approximately two years.  He had not developed a significant relationship since that time.  The Veteran reported that he had roamed around the country over the years and had been unable to maintain stable housing due to PTSD issues.  Regarding employment history, the Veteran reported that he had over sixty jobs in the last forty years.  He believed that his anger issues and PTSD prevented him from having a steady form of employment.  His leisure activities included hunting, fishing, and outdoor activities.

In a February 2010 VA psychiatry treatment record, the Veteran reported that he had been busy trying to find a job.  He believed that his medication worked really well, allowing him to get a good night sleep, in spite of all the problems.  His affect was mildly constricted and occasionally appropriate, with fair eye contact.  He described a slightly irritable and frustrated mood.  His speech was spontaneous, fluent, coherent, and goal-directed, and his thought process was linear and goal-directed.  He denied perceptual disturbances, frank paranoia or delusional thinking, or suicidal or homicidal thoughts.  The impression was PTSD.

In a March 2010 VA psychiatry treatment record, the Veteran reported an increase in depressive symptoms, sadness, and anhedonia, over the previous three weeks.  His affect was restricted and had fair eye contact.  His speech was spontaneous, fluent, coherent, and goal-directed, and his thought process was linear and goal-directed.  He denied perceptual disturbances, frank paranoia or delusional thinking, or suicidal or homicidal thoughts.  The impressions were PTSD and major depressive disorder per history.

The Veteran underwent a VA mental examination in May 2010.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported being unemployed in the past year in part due to PTSD in addition to having heart problems.  He related that the last time he worked was in April 2008, at which time he quit the job because he got "fed up with" low pay and due to PTSD symptoms.  He felt paranoid, trapped, and anxious and needed to get away to avoid the job.  It was also noted that he was unable to maintain relationships due to PTSD symptoms and that he avoided relationships.  He was socially isolated and had no friends.  He denied suicidal ideation.  On mental status examination, the Veteran was alert, fully oriented and cooperative.  He maintained poor eye contact and his speech was irritable.  His thought process and goal directed, and thought content was without auditory or visual hallucinations, or suicidal or homicidal ideation.  He responded in a logical manner, with no inappropriate behavior.  The Veteran had no problem maintaining personal hygiene.  Regarding other basic activities of daily living, it was noted that the Veteran had been unable to plan what he needed to eat and tended to not eat nutritious food.  He also had "some" memory impairment, such as difficulty remembering medical appointments even after writing them down.  He repeatedly checked locks and had panic attacks twice in the past year.  He also had problem with impulse control and had verbal confrontations with strangers.  

Current symptoms included nightmares, intrusive memories, intense physiological distress at exposure to cues, avoidance of reminders of trauma, feeling of detachment or estrangement from others, restricted range of affect, sleep disturbance, irritability, outbursts of anger, and exaggerated startle response to noise.  The Veteran further reported that he avoided talking about the war, had lost interest in dating and sexual activity, had no friends, had episodes of difficulty concentrating and paying attention, and was hypervigilant.  The diagnosis was PTSD, and a GAF score of 48 due to PTSD was assigned.  The examiner stated that the Veteran's behaviors indicative of the GAF rating were inability to maintain employment, social isolation with no friends, avoidance of intimate relationships, no recreational activities, daily depressed and anxious mood, occasional panic attacks, frequent sleep disturbance, memory problems, problems with impulse control, obsessive/ritualistic behavior, and sleep impairment.  It was noted that the Veteran had the capacity to manage his financial affairs.

A May 2010 VA psychology treatment record reported that the Veteran appeared mildly tense during the session.  He reported experiencing difficulty with depressed mood, nightmares of trauma in combat, social isolation, intrusive thoughts of trauma, and he continued anxiety when experiencing triggers for trauma.  He denied any suicidal or homicidal ideation.  The diagnosis was PTSD.

A June 2010 VA psychology treatment record reported that the Veteran appeared mildly tense during the session.  He reported continuing medical problems that led to feelings of stress.  He continued to experience traumatic thoughts that negatively impacted his mood.  He denied any suicidal or homicidal ideation.  The diagnosis was PTSD.

In a June 2010 VA psychiatry treatment record, the Veteran's affect remained restricted, with intermittently intense eye contact.  He described a tense mood.  His speech was spontaneous, fluent, coherent and goal-directed, and his thought process was linear and goal-directed.  He denied perceptual disturbances, frank paranoia or delusional thinking, or suicidal or homicidal thoughts.  The impressions were PTSD and major depressive disorder per history.

A July 2010 VA psychology treatment record reported that the Veteran appeared mildly tense during the session.  He reported being startled by fireworks on Independence Day.  He reported improved mood and sleeping approximately six hours at night.  He denied any suicidal or homicidal ideation.  The diagnosis was PTSD.

A September 2010 VA psychology treatment record reported that the Veteran appeared mildly tense during the session.  He reported increased stress related to financial problems and medical issues.  He had been increasingly depressed and had increased thoughts of Vietnam.  He denied any suicidal or homicidal ideation.  The diagnosis was PTSD.

In a November 2010 VA psychiatry treatment record, the Veteran reported increased frequency of intrusive thoughts and memories and difficulty with road rage.  It was noted that the increasing depressive symptoms started after his complicated hospitalization in October 2009.  The Veteran's affect was flat, with intermittently intense eye contact.  He described his mood as "weighed down and wary."  His speech was spontaneous, fluent, coherent and goal-directed, and his thought process was linear and goal-directed.  He denied perceptual disturbances, frank paranoia or delusional thinking, or suicidal or homicidal thoughts.  The impressions were PTSD and major depressive disorder per history.

In a March 2011 VA psychiatry treatment record, the Veteran's affect was flat, with intermittently intense eye contact.  He described his mood as "kinda down. . . ."  His speech was spontaneous, fluent, coherent, and goal-directed, and his thought process was linear and goal-directed.  He denied perceptual disturbances, frank paranoia or delusional thinking, or suicidal or homicidal thoughts.  The impressions were PTSD and major depressive disorder per history.

Most recently, the Veteran underwent a VA mental examination in July 2011.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran denied any history of psychiatric hospitalizations.  The Veteran reported that he was not physically violent anymore but usually got irritated and angry most of days.  He believed that he could think things through better than in the past.  He stated that since he had taken medication at night he had been sleeping better.  He denied suicidal ideation.  He had been unemployed since 2008.  The Veteran stated that he had a sister but that they had been estranged for 30 years.  He was married once with no children after he got out of the military but his temper and PTSD led to problems in his relationship, which ultimately led to a divorce.  In his free time, the Veteran liked to go fishing.  As to social activities, the Veteran reported that he had a veteran friend with whom he kept contact and went grocery shopping from time to time.  His social worker had been helpful in getting the Veteran interested in pursuing social activities but he did not go in public often.

On mental status examination, the Veteran was alert, fully oriented and cooperative.  He maintained poor eye contact and his speech was normal and clear.  His thought process was goal directed, and thought content was without auditory or visual hallucinations, or suicidal or homicidal ideation.  He responded in a logical manner, with no inappropriate behavior.  It was noted that maintaining personal hygiene and other basic activities of daily living appeared to be in the average range.  The Veteran denied memory impairment and none was shown.  No obsessive or ritualistic behavior was shown.  He denied a history of panic attacks although he reported experiencing panic symptoms fairly frequently.  He stated that he was depressed most days and isolated himself to cope with it.  Impulse control problem included verbal confrontations in the previous year although the Veteran reported he tried to isolate himself to avoid these problems and had no physical confrontations in the previous year.

Symptoms included nightmares, intrusive memories, intense physiological distress and reactivity on exposure to cues, avoidance of reminders of trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, sleep disturbance, irritability or outbursts of anger, hypervigilance, and exaggerated startle response in reaction to loud noise.  The Veteran further reported that he avoided crowd and many public places because of his symptoms.  The diagnosis was PTSD, and a GAF score of 52 due to PTSD was assigned.  The examiner stated that the Veteran's behaviors indicative of the GAF rating were depressed mood, anxiety, sleep issues, nightmares, anger and irritability, past hostile and intimidating behavior, isolation, very limited support group, conflict in close relationships, hypervigilance and avoidance.  It was noted that the Veteran had the capacity to manage his finances.

After reviewing the evidence of record since the initial grant of service connection effective December 15, 2008, the Board concludes that the Veteran's PTSD is most appropriately rated as 70 percent disabling, but no more.  

The Veteran's GAF scores noted since the initial grant of service connection indicated the highest score of 60, which contemplates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks; or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  The May 2010 VA examination report listed the lowest GAF score of 48, which approximates serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting; or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  DSM-IV at 46-47.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Since the initial grant of service connection, the Veteran has reported symptoms of a daily depressive and anxious mood, intrusive memories, flashbacks, physiological distress and reactivity on exposure to trauma-related stimuli, a sense of foreshortened future, hypervigilance, an exaggerated startle response, sleep disturbance, irritability, outbursts of anger, road rage, anxiety, hyperarousal, occasional panic attacks, feelings of detachment and estrangement, social isolation, and difficulty with relationships.  He exhibited an anxious, euthymic, depressed, an anhedonic mood, and a restricted affect.  

As for occupational functioning, the Veteran reported having 60 jobs in the last 40 years, with the longest lasting 18 months, and had been unemployed since April 2008.  He stated that he was unable to hold a job due to PTSD issues, including anxiety, irritability, difficulty getting along with coworkers, and feeling trapped.  As for his social functioning, the Veteran was socially isolated and reported having no friends or no close friends.  He reported avoidance of intimate relationships and had no contact with his family for "many" years.  

Although the evidence does not show PTSD manifested by symptoms such as suicidal ideation; obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability of the Veteran to function independently; spatial disorientation; or neglect of personal appearance and hygiene, the use of the term "such as" in Diagnostic Code 9411 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment is not restricted to the symptoms provided in the diagnostic code.  Id.  Instead, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.

The totality of the evidence demonstrates that the manifestations of the Veteran's service-connected PTSD, result in serious occupational and social impairment with deficiencies in his ability to work, family relations, judgment, and mood.  Accordingly, an initial 70 percent for the Veteran's service-connected PTSD is warranted. 

However, a rating in excess of 70 percent is not for assignment.  Throughout the appeal period, the Veteran was appropriately groomed with appropriate hygiene, alert, fully oriented, cooperative, and had fair eye contact.  Spontaneous and goal-directed speech; linear and goal-directed thought process; and thought content, without any perceptual disturbance, paranoia, hallucination, delusion, or suicidal or homicidal ideation were found on objective examination.  Accordingly, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name resulting in total social and occupational impairment have not been shown.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also DSM-IV at 46-47 (exhibiting some impairment in reality testing or communication or any major impairment in several areas; reflects behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or the inability to function in almost all areas).  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or lesser than 70 percent would be warranted.  Thus, staged ratings are not in order, and a 70 percent rating for PTSD is warranted since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture was not so unusual or exceptional in nature as to render the 70 percent rating assigned herein inadequate.  The Veteran's PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's PTSD.  The Veteran's service-connected PTSD is manifested by daily depressive and anxious mood, intrusive memories, flashbacks, physiological distress and reactivity on exposure to trauma-related stimuli, sense of foreshortened future, hypervigilance, exaggerated startle response, sleep disturbance, irritability, outbursts of anger, road rage, anxiety, hyperarousal, occasional panic attacks, feelings of detachment and estrangement, social isolation, and difficulty with relationships.  Objectively, the Veteran has been appropriately groomed with appropriate hygiene, alert, fully oriented, cooperative, and with fair eye contact.  He has exhibited spontaneous and goal-directed speech; linear and goal-directed thought process; and thought content without any perceptual disturbance, paranoia, hallucination, delusion, or suicidal or homicidal ideation.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the 70 percent disability rating assigned herein for his service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating in excess thereof is provided for certain manifestations of the service-connected PTSD but the evidence of record did not demonstrate that such manifestations were present in this case.  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name resulting in total social and occupational impairment have not been shown.  Id.  The criteria for a 70 percent disability rating assigned herein reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt, and finds that an initial rating of 70 percent, but no more, for the Veteran's service-connected PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 119.


ORDER

An initial evaluation of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The evidence of record raises the issue of entitlement to a TDIU.  The Veteran reported that he was unemployed due to PTSD.  Accordingly, the issue of TDIU is part and parcel of the determination of the initial evaluation for the Veteran's PTSD and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to a TDIU.

2.  The RO must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3.  The RO must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken as a result of this remand, the RO must adjudicate the issue of TDIU.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


